204 P.3d 162 (2009)
226 Or. App. 600
NATIONAL MAINTENANCE CONTRACTORS OF OREGON, INC., Petitioner,
v.
EMPLOYMENT DEPARTMENT, Respondent.
U20847; A136311.
Court of Appeals of Oregon.
Argued and Submitted July 3, 2008.
Decided March 19, 2009.
John Glowney argued the cause for petitioner. On the brief were P.K. Runkles-Pearson and Stoel Rives LLP.
Richard Wasserman, Salem, waived appearance for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Petitioner seeks judicial review of an order of the Employment Department that denied petitioner relief from certain unemployment insurance charges under ORS 657.471. Petitioner argues that it should have been relieved of the charges because its franchisees are not petitioner's "employees" for purposes of ORS chapter 657. Petitioner submits that "this Court already is considering whether [petitioner's] franchisees are employees in another pending case [involving the same parties], (A134773)" and "the result in this case should follow this Court's decision in that matter." In Employment Dept. v. National Maintenance Contractors, 226 Or.App. 473, 204 P.3d 151 (2009), we concluded that petitioner's franchisees provided to petitioner for remuneration and were therefore within the legislature's definition of employment in ORS 657.030. For that reason, we remanded the order for the administrative law judge to consider whether the franchisees were independent contractors. Id. at 492, 204 P.3d at 161.
Given our remand in case A134773, petitioner is not, at this time, entitled to relief of unemployment insurance charges. Accordingly, we affirm.
Affirmed.